              Case 3:20-mj-04876-BGS Document 7 Filed 11/12/20 PageID.13 Page 1 of 2

                                       UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF CALIFORNIA

        UNITED STATES OF AMERICA                                  CASE NUMBER 20mj4876-BGS

                              vs                                  ABSTRACT OF ORDER

       Rosa Moreno                                                Booking No.


TO THE UNITED STATES MARSHAL AND / OR WARDEN, METROPOLITAN CORRECTIONAL CENTER:
           Be advised that under date of       11/12/2020
the Court entered the following order:


                         Defendant be released from custody.

                         Defendant placed on supervised / unsupervised probation / supervised release.

                         Defendant continued on supervised / unsupervised probation / supervised release.

                         Defendant released on                                                     Bond posted.

                         Defendant appeared in Court. FINGERPRINT & RELEASE.

                         Defendant remanded and (                bond ) (             bond on appeal ) exonerated.

                         Defendant sentenced to TIME SERVED, supervised release for                     years.

                         Bench Warrant Recalled.

                         Defendant forfeited collateral.

                         Case dismissed.

                         Case dismissed, charges pending in case no.

                         Defendant to be release to Pretrial Services for electronic monitoring.

                         Other.




                                                                      BERNARD G. SKOMAL
                                                               UNITED STATES DISTRICT/MAGISTRATE JUDGE
                         11/12/20                                                         OR
                 Electronically Sent to USMS                   JOHN MORRILL, Clerk of Court
                                                               by D. Juarez 557-7104



Crim-9 (Rev. 05/20)
    Original
      Case 3:20-mj-04876-BGS Document 7 Filed 11/12/20 PageID.14 Page 2 of 2


Read: Abstract - Fingerprint + Release - 20mj4876 (Rosa Moreno)
CAS Releases
Thu 11/12/2020 4:48 PM
To: Maria Rutledge


  1 attachments (49 KB)
Read: Abstract - Fingerprint + Release - 20mj4876 (Rosa Moreno);
